Decree affirmed with costs. The agreement directly between husband and wife, made on November 30, 1938, was ineffectual. Mr. Buzzell as trustee for the wife remained entitled to the share of the estate of Mulleavey assigned to him by the separation agreement of May 2, 1938. The beneficial interest in that share passed to the wife as her unrestricted property, and from her to the plaintiff. There was nothing in the nature of a spendthrift trust. There was ample consideration for the note held by the plaintiff.